     USDC IN/ND case 3:18-cv-00580-JD document 34 filed 06/18/19 page 1 of 2



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION
MARLIN R. BUCHTEL,
       Plaintiff,                      CIVIL COMPLAINT

                                                      CASE NO. 3:18-CV-00580
v.
                                                      Judge Jon E. DeGuilio

21ST MORTGAGE CORPORATION,
        Defendant.

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       NOW COMES Defendant, 21st Mortgage Corporation (“21st”), by and through its

attorneys, Quintairos, Prieto, Wood & Boyer, P.A, and pursuant to Rule 56 of the Federal Rules

of Civil Procedure, requests that this Court enter summary judgment against Plaintiff on all of

their claims. In support of this motion, 21st asserts as follows:

       There are no genuine issues of material fact that would preclude the entry of judgment as

a matter of law in 21st’s favor as to any of Plaintiff’s claims. This motion is based on 21sts

contemporaneously filed separate Memorandum of Law in Support of Summary Judgment and

separate Statement of Material Facts Not in Dispute which has been submitted with this motion.



Dated: June 18, 2019                           Respectfully submitted,

                                               By: /s/ Penny Land
                                               Penny Land (#6211093)
                                               Quintairos, Prieto, Wood & Boyer, P.A.
                                               233 S. Wacker Drive, 70th Floor
                                               Chicago, IL 60606
                                               312-566-0040 fax 312-566-0041
                                               Penny.Land@qpwblaw.com
                                               Counsel for Defendant




                                          18-cv-580                                     Page 1 of 2
                                    Buchtel v. 21st Mortgage
    USDC IN/ND case 3:18-cv-00580-JD document 34 filed 06/18/19 page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

attorneys of record. Parties may access this filing through the Court’s electronic filing system.


Dated: June 18, 2019                          Respectfully submitted,

                                              By: /s/ Penny Land
                                              Penny Land(#6211093)
                                              Quintairos, Prieto, Wood & Boyer, P.A.
                                              233 S. Wacker Drive, 70th Floor
                                              Chicago, IL 60606
                                              312-566-0040 fax 312-566-0041
                                              Penny.Land@qpwblaw.com
                                              Counsel for Defendant




                                         18-cv-580                                       Page 2 of 2
                                   Buchtel v. 21st Mortgage
